

EXHIBIT 10.17
Summary of Compensation Arrangements of Certain Executive Officers of Flex Ltd.

Note: The following summary of compensation arrangements does not include all
previously-reported compensation arrangements or awards granted under
previously-disclosed incentive plans. Disclosures with respect to compensation
for Named Executive Officers for the 2019 fiscal year will be included in the
Company’s definitive proxy statement for the Company’s 2019 Annual General
Meeting of Shareholders, and disclosures with respect to compensation for Named
Executive Officers for the 2020 fiscal year will be included in the Company’s
definitive proxy statement for the Company’s 2020 Annual General Meeting of
Shareholders.
Compensation for Revathi Advaithi (Chief Executive Officer)
Ms. Advaithi’s current annual base salary is $1,150,000. In addition, Ms.
Advaithi was awarded compensation pursuant to an Offer Letter entered into on
February 7, 2019, which is summarized in the Company’s Form 8-K filed on
February 11, 2019. Ms. Advaithi will be eligible to participate in the Company’s
annual incentive bonus plan and the long-term cash incentive deferred
compensation program. Ms. Advaithi also will be eligible to receive awards of
performance-based restricted share unit awards and service-based restricted
share unit awards under the Company’s equity incentive plan as part of her
fiscal 2020 compensation.
Compensation for Christopher Collier (Chief Financial Officer)
Mr. Collier’s current annual base salary is $700,000. In addition, Mr. Collier
will be eligible to participate in the Company’s annual incentive bonus plan and
the long-term cash incentive deferred compensation program. Mr. Collier also
will be eligible to receive awards of performance-based restricted share unit
awards and service-based restricted share unit awards under the Company’s equity
incentive plan as part of his fiscal 2020 compensation.
Compensation for Francois P. Barbier
Mr. Barbier’s current annual base salary is $710,000. In addition, Mr. Barbier
will be eligible to participate in the Company’s annual incentive bonus plan and
long-term cash incentive deferred compensation plan. Mr. Barbier also will be
eligible to receive awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company’s equity incentive
plan as part of his fiscal 2020 compensation.
Compensation for Paul Humphries
Mr. Humphries’s current annual base salary is $710,000. In addition, Mr.
Humphries will be eligible to participate in the Company’s annual incentive
bonus plan and long-term cash incentive deferred compensation plan. Mr.
Humphries also will be eligible to receive awards of performance-based
restricted share unit awards and service-based restricted share unit awards
under the Company’s equity incentive plan as part of his fiscal 2020
compensation.
Compensation for Scott Offer
Mr. Offer’s current annual base salary is $605,000. In addition, Mr. Offer will
be eligible to participate in the Company’s annual incentive bonus plan and
long-term cash incentive deferred compensation plan. Mr. Offer also will be
eligible to receive awards of performance-based restricted share unit awards and
service-based restricted share unit awards under the Company’s equity incentive
plan as part of his fiscal 2020 compensation.




34750903v1